DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2007/0103939).
As to claim 1, Huang et al disclose (fig. 6) a photoelectric sensor (light sensor) comprising: a silicon substrate (22); a light emitter (24) that emits first light (light) and is provided on the silicon substrate (22); a light receiver (38) that receives second light (light intensity) and is provided on the silicon substrate (22), (paragraph [0023]); a light emitter terminal (28) that supplies the light emitter (24) with electric power (power via power supply device) and is provided on the silicon substrate (22), (paragraphs [0020], [0023]); and a light receiver terminal (28) to which the light receiver (38) outputs a signal (light intensity data) and is provided on the silicon substrate (22), wherein the light receiver (38) is disposed closer to a center (center) of the silicon substrate (22) than the light emitter (24) is, and the light emitter (24) is disposed to surround the light receiver (38) as illustrated in figure 6 & figure 7, (paragraphs [0021], [0023], [0024]).
As to claim 2, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) wherein the light emitter (24) and the light receiver (38) are provided on the same surface (circuit board surface) of the silicon substrate (22), (paragraph [0023]).
As to claim 5, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) wherein the light emitter (24) has a plurality of light emitting areas (LEDs sectional array form on circuit board 22), and the light emitter terminal (28) is provided in accordance with the plurality of light emitting areas (LEDs sectional array form on circuit board 22), (paragraphs [0021], [0024]).
As to claim 7, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) wherein the light emitter (24) emits green light (green light), (paragraph [0021]).
As to claim 8, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) wherein the light receiver (38) includes (fig. 3) an angle limiting layer (33) that limits an angle of incidence of the light (light) incident on the light receiver (38), (paragraphs [0020], [0023]).
As to claim 9, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) wherein the light receiver (38) includes (fig. 4) an optical thin film layer (32) that transmits light (light) that belongs to a predetermined band out of wavelength bands (white, ultraviolet, blue, green, red) of light (light) incident on the light receiver (38), (paragraphs [0020], [0021], [0023]).
As to claim 10, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) further comprising a translucent member (32 & 36) that covers the light emitter (24) and the light receiver (38), (paragraphs [0020], [0023]).
As to claim 11, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38) a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the 
As to claim 12, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38) a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38), (paragraph [0023]).
As to claim 13, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38), a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38), (paragraph [0023]).
As to claim 14, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38), a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38), (paragraph [0023]).
As to claim 15, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38), a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the 
As to claim 16, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38), a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38), (paragraph [0023]).
As to claim 17, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38), a sensor control section (33) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38), (paragraph [0023]).
As to claim 18, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38); a sensor control section (controller) that controls (controls) the photoelectric sensor (38); and a printed circuit board (22) on which the photoelectric sensor (38) and the sensor control section (controller) are located, wherein the sensor control section (controller) at least turns on the light emitter (24) and/or processes the signal (light intensity data) from the light receiver (38),(paragraph [0023]).
As to claim 19, Huang et al disclose (fig. 6) a photoelectric sensor module (light sensor) comprising: the photoelectric sensor (38); a sensor control section (controller) that controls .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2007/0103939) in view of Arias et al (US 2017/0156651).
As to claim 3, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) comprising the silicon substrate (22), the light emitter (24), and the light receiver (38), (paragraph [0023]). Huang et al fail to disclose further comprising a light blocker provided on the silicon substrate and between the light emitter and the light receiver. Arias et al disclose (fig. 1) the photoelectric sensor (10) further comprising a light blocker (vertical or horizontal polarizing sheet) provided on the silicon substrate (105) and between the light emitter (15) and the light receiver (25), (paragraphs [0039]-[0041], [0045]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang et al to include further comprising a light blocker provided on the silicon substrate and between the light emitter and the light receiver as taught by Arias et al in order to suppress and/or eliminate signal interference.
As to claim 4, Huang et al disclose (fig. 6) the photoelectric sensor (light sensor) comprising the light emitter (24), (paragraph [0023]). Huang et al fail to disclose wherein the light emitter is an organic EL device. Arias et al disclose (fig. 1) the photoelectric sensor (10) wherein the light emitter (15) is an organic EL device (organic OLED, organic LED), (paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang et al to include an organic EL device as taught by Arias et al in order to provide increased wavelength used for measuring tissue depthness; yielding good signal to noise ratio. 
As to claim 20, Huang et al disclose (fig. 6) a biological information measurement apparatus (20) comprising: the photoelectric sensor module (light sensor); a circuit substrate (22) that derives biological information based on a signal outputted from the photoelectric sensor module; and a connection member (28) that electrically (electrically) connects (connects) the printed circuit board (22) to the circuit substrate (26), (paragraph [0020]). Huang et al fail to disclose biological information based on a signal outputted from the photoelectric sensor module. Arias et al disclose (fig. 4) a circuit substrate (data read circuit for organic photodetector 25, data processing circuit, ADC) that derives biological information (blood oxygen saturation) based on a signal outputted (output signal) from the photoelectric sensor module (25); and a connection member (voltage shift circuit) that electrically connects (electrically connects) the printed circuit board (PCB) to the circuit substrate (data read circuit for organic photodetector 25, data processing circuit, ADC), (paragraphs [0081], [0083], [0092]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang et al to include biological information based on a signal outputted from the photoelectric sensor module as taught by Arias et al in order to identify the presence of blood oxygenation content.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 6 canceled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878